Title: Abigail Adams to Mary Smith Cranch, 5 March 1800
From: Adams, Abigail
To: Cranch, Mary Smith


				
					my Dear sister
					Philadelphia March 5 1800—
				
				I received Your Letter of Febry 23. and was glad to learn that you were well, for from not hearing from you from the time of ordination I was fearfull that the fatigue had made You sick. we have now arrived to the 5th of March with a small quantity of snow upon the ground and the weather mild. with You I suppose there is much more; Congress might easily accomplish the buisness necessary for the benifit of the Nation, but I Must say their is a most shamefull waste of time. the Antifeds have brought before the House the delivering up to Justice, Thomas Nash which in strict conformity with the Treaty with G Britain was done. the Antiparty, have by every subterfuge mean art & declamation Wasted the time of the House upon that Subject more than a week, and I dare answer will keep the buisness more than a week more before them. the Jacobins are a very wicked unprincipeld set of Beings. this whole affair is brought up not from a Love of Justice, or apprehension that a fellow creature was unjustly punished, but merely to hold out to their Party, that the President had Encroached upon the Judiciary; and assumed an influence which was unconstitutional. the whole corespondence is before the public and every candid person must see, that the delivering the Rascal up, was in conformity to the Treaty which is the Law of the Land, and the President is Sworn to see the Laws executed, but Electionering purposes are answerd by the gloss put upon

the transaction by the Jacos, which is carefully retaild in all the Democratic papers. the replies and confutation of their arguments are carefully conceald from the party who these people wish to lead blind fold— I have not a doubt but their will be a Majority in the House who will approve the conduct of the Executive; one or two more Elections will be quite sufficient I believe to convince this people that no engine can be more fatally employd than frequent popular Elections, to corrupt and destroy the Morals of the people— 3 years are now past, and we have enjoyd as much peace quiet Security and happiness, as any people can boast of. in the same period of time much more than for the three years which preceeded—our National Character has risen in the public estimation, and the public confidence has in no ways been diminished— faction has not been so turbulent nor Malice so active— the Electionering campaign I presume will bring all their forces into action—
				I send you an oration of major Jacksons, with which I think you will be pleased—and now as you observe, I hope the good Mans Spirit may rest in quiet for America has testified her gratitude & her Grief in the fullest manner, and I firmly believe with more sincerity than any people ever before felt for any Man— but when the collection of Sermons Eulogiums Poems &c are collected, more than two thirds of them will be found to have originated in N England— there from thence, did he derive his chief aid in War, and his chief and principle support, in the administration of the Government at a late festival in Kentucky, amongst a number of Jacobin toasts is one to the Memory of Genll Washington to the years 1779, and no longer by which they mean to cast a slur upon the whole of his administration of the government—but Hence wretches, to your native dens—the bogs of Ireland, the dens of scotland, and the out casts of Britain—
				Mrs smith and my little Caroline left me yesterday, to go to scotch plain’s I was very loth they should go, but could detain them no longer— I hope dr Tufts will send us his performance. I dare say it was a very judicious one—
				I have written to the Dr. I hope the Building will go on with all speed— Mr Porter the dr writes inclines to leave us this spring. I had rather they should remain untill the fall of the year—but if he determines to go, can you think of a Man and Women to take their place untill the fall I hope to return by the time their year expires, or that at all events they will stay untill I do—
				Louissa is very well and desires me to present her Duty to you. Remember me affectionatly to all my Friends— I see by the late

papers that mr Gannet is Married again. I hope miss Gannet will strive to obtain and preserve the regard of her Mother, whose Character stands high, and who will do justice to the charge she has taken upon her, from what I have heard of her—
				adieu My Dear sister my best regards to Brother Cranch, in which I am always joind by the President
				ever your affectionate / Sister
				
					A Adams
				
			